Beasley, Judge.
Appellant Cooper was convicted of two counts of aggravated assault and one count of arson in the first degree and was sentenced to twenty years imprisonment as to each count of aggravated assault and one year as to the arson charge. After filing a notice of appeal, Cooper’s attorney filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967), which we granted. Appellant moved to withdraw his counsel’s brief, stating that he would file one himself, as of course he had a right to do. Constitution of Georgia, Art. I, Sec. I, Par. XII. He had been informed by the clerk that he could do so and that all briefs and the record would be considered in ruling on the case. He filed no brief and the extended time for filing the same has expired. We decline to disregard his counsel’s brief, which was filed with counsel’s motion to withdraw as counsel. Having carefully examined the record and transcript to determine if there are any errors which could be considered meritorious, and having considered counsel’s brief advocating defendant’s position, we determine that there is no basis for setting aside the conviction.

Judgment affirmed.


Deen, P. J., and Pope, J., concur.